UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 98-7490



ANTONIO DONOTEA HARRELL,

                                                Petitioner - Appellant,

          versus


EUGENE M. NUTH, Warden; ATTORNEY GENERAL OF
THE STATE OF MARYLAND,

                                               Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Andre M. Davis, District Judge. (CA-98-
858-AMD)


Submitted:   January 7, 1999                 Decided:   January 20, 1999


Before WIDENER, MURNAGHAN, and ERVIN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Antonio Donotea Harrell, Appellant Pro Se. John Joseph Curran, Jr.,
Attorney General, Regina Hollins Lewis, Assistant Attorney General,
Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Antonio Donotea Harrell seeks to appeal the district court’s

order denying relief on his petition filed under 28 U.S.C.A. § 2254

(West 1994 & Supp. 1998), and his motion for reconsideration.    We

have reviewed the record and the district court’s opinion and find

no reversible error.    Accordingly, we deny a certificate of ap-

pealability and dismiss the appeal on the reasoning of the district

court.   See Harrell v. Nuth, No. CA-98-858-AMD (D. Md. Aug. 18 &

Sept. 3, 1998).*   We also deny Harrell’s motion for the appointment

of counsel.   We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                          DISMISSED




     *
       Although one of the district court’s orders is marked as
“filed” on August 17, 1998, the district court’s records show that
it was entered on the docket sheet on August 18, 1998. Pursuant to
Rules 58 and 79(a) of the Federal Rules of Civil Procedure, it is
the date that the judgment or order was entered on the docket sheet
that we take as the effective date of the district court’s
decision. See Wilson v. Murray, 806 F.2d 1232, 1234-35 (4th Cir.
1986).


                                  2